Order entered December 19, 2019




                                               In the
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00561-CR
                                      No. 05-19-00712-CR

                             RICHARD LEE CORTEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F17-33286-T & F17-33287-T

                                            ORDER
       Appellant, who was convicted of two aggravated sexual assault of a child offenses, filed

his brief November 7, 2019. In the brief, he identifies the victim by name. The victim was a

minor at the time the offense was committed.

       A party may not file a brief that discloses the names of any person who was a minor at

the time the offense was committed. See TEX. R. APP. P. 9.10(b) (“Unless a court orders

otherwise, an electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.”), id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists

of . . . a birth date, a home address, and the name of any person who was a minor at the time the

offense was committed.”). Accordingly, we STRIKE appellant’s November 7, 2019 brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies any minor victim and any other minor (including witnesses) either

generically (for example, “victim” or “victim’s younger sister”) or by initials only, including

when quoting relevant portions of the record or giving a statement of the case.

       We DIRECT the Clerk to send copies of this order to Franklyn Michelsen Jr. and to the

Dallas County District Attorney.



                                                     /s/    CORY L. CARLYLE
                                                            JUSTICE